DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. § 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. § 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, is invoked. 
As explained in M.P.E.P. § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, except as 
While the use of the term “system” in the recitation of “document intake system” would customarily be understood by one of ordinary skill in the art as being a generic placeholder term, this element is NOT understood as invoking 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph because the term, when viewed in context, is understood to encompass sufficient structure for the implementation of the associated function(s). Specifically claim 11 further stipulates that the document intake system is “configured, when executed by the processor” to perform the associated functions, so that one of ordinary skill in the art would recognize that this “system” is directed towards appropriate software components that are executed by the processor. Therefore, there are currently no elements of the claimed invention that are understood as invoking 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph.
Claim Rejections - 35 U.S.C. § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 20 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because while claim 20 is directed towards a product of manufacture, namely a computer-readable  medium storing instructions, the full scope of per se, which are not eligible products of manufacture. The broadest reasonable interpretation of the term “computer-readable medium” is understood as encompassing both eligible physical storage devices and transitory propagating signals, per se, given the ordinary meaning of computer-readable medium in the art. See the OG Notice of 23 February 2010 entitled “Subject Matter Eligibility of Computer Readable Media,” 1351 OG 212. When the broadest reasonable interpretation of a claim covers such signals, per se, the claim must be rejected as covering ineligible subject matter. See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007). Therefore claim 20 fails to clearly and unambiguously exclude propagating signals, per se, from the full scope of the claimed subject matter, and thus encompass subject matter that is ineligible under 35 U.S.C. § 101. It is suggested that amending claim 20 to define the computer-readable medium as being “non-transitory” would resolve this issue by properly excluding propagating signals, which are by their very nature transitory, from the full scope of the claimed invention, so that the claims would be properly limited to eligible subject matter.
Allowable Subject Matter
Claims 1-19 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art fails to teach or otherwise suggest receiving both a document image and recognized text of the document image, creating a feature map of the document image that comprises feature(s) of the recognized text, tagging the map, and recognizing named entities with in the recognized text based on locations of a tag in the map, as variously claimed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ukrainczyk et al. teach using features of recognized text to evaluate documents. Loce et al. use tags in evaluating recognized text. Ortiz et al. generate a tagged map of recognized text.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew Johns whose telephone number is (571) 272-7391.  The examiner in normally available Monday through Friday, typically between 6:15 am and 2:45 pm Eastern Time.  The examiner may also be contacted by e-mail using the address: andrew.johns@uspto.gov.  (Applicant is reminded of the Office policy regarding e-mail communications.  See M.P.E.P. § 502.03)

If attempts to reach the examiner are unsuccessful, the examiner’s supervisor, Edward Urban, can be reached at (571) 272-7899.  The fax phone number for this art unit is (571) 273-8300.  In order to ensure prompt delivery to the examiner, all unofficial communications should be clearly labeled as “Draft” or “Unofficial.”





A. Johns
18 February 2021
/Andrew W Johns/Primary Examiner, Art Unit 2665